Title: From George Washington to George Clinton, 27 June 1780
From: Washington, George
To: Clinton, George



Dr Sir
Head Quarters Ramapaugh [N.J.] June 27th 1780

In the absence of the committee agreeable to the direction of your Excellency’s letter I opened it and perused the contents. The measures taken by the legislature are vigorous and correspondent to that spirit which has uniformly actuated them. In the execution I am persuaded whatever depends on you will be done. I regret that there seems to have been a mistake in a very essential article—the men for completing the battalions. I know not what may have been the intention of the committee, but mine was to have the battalions filled to their establishment in the field, independent of the levies for frontier service, and my calculations of the force requisite for the intended co-operation have turned upon this principle: any thing short of it will be a serious and injurious disappointment.
As I am not near enough the committee to take their sense, and as the point is of too much importance to admit delay, I have thought proper instantly to return your express with an explanation of my views: If they arrive before the legislature rises I intreat your Excellency to lay my letter before them and obtain their determination. There is ⟨a certain⟩ proportion of regular continental ⟨force whic⟩h is essential to our success, and ⟨the full co⟩mpliment of our continental ⟨batalions⟩ is the least that gives a tolerable ⟨prospect of⟩ success. By having these we ⟨may possi⟩bly lessen the number of militia, ⟨but withou⟩t these no additional number ⟨of Militia⟩ will compensate for the defi⟨ciency. Yo⟩ur Excellency’s knowlege of ser⟨vice will⟩ make this reasoning clear to you, ⟨and superse⟩des the necessity of any arguments ⟨to inforce it⟩. I have the honor to be with ⟨perfect resp⟩ect and esteem your Excellency’s Most Obt & hble ser.

Go: Washington

